DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 6/24/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porcheron (US 2006/0218784) in view of Claassen (WO 2021/068010).  Porcheron discloses a wheel chair system comprising: a wheel chair comprising: a frame (1); a brace system (80), the brace system (80) comprising a pair of braces (unlabeled) located at opposing ends of a cross bar, wherein each one of the pair of braces at least partially circumferentially wraps around a portion of a pair of legs of a user to secure the user to the wheelchair, wherein the brace system is moveable between retracted and deployed positions (note the longitudinally adjustable natured of the braces with respect to footrest (15), the pair of braces stabilize the user of the wheelchair to assist the user to transition between a plurality of user positions.  With respect to claim 2, the plurality of user positions includes a seat position (se Figure 1) and a standing position (see Figure 4).  Porcheron fails to  disclosed one or more inflatable devices coupled to each one of the pair of braces.  Claassen teaches a plurality of side panel elements (14.2) for supporting a user in a wheelchair in both seated and standing positions.  The interior surfaces of the panels “may be inflatable for enhanced support of the user” (see paragraph [0012]).  It would have been obvious to one of ordinary skill in the art to incorporate an inflatable lining element, as taught by Claassen on the padded brace elements disclosed by Porcheron since such a provision would provide “enhanced support of the user” as taught by Claassen, thereby improving user comfort.

Allowable Subject Matter
Claims 3-9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yetukuri (US 2019/0275974) (note the circumferential side support, however, it is not deployed within a sit and stand wheelchair apparatus) and Goffer (US 2015/0060162) (note the brace elements which are note, however, moveable from retracted to deployed positions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636